                      Case 18-14727       Doc 24      Filed 04/30/19 Entered 04/30/19 09:41:47        Desc Main
                                                        Document     Page 1 of 1

          Dated: 4/30/2019
                                             UNITED STATES BANKRUPTCY COURT
                                                          FOR THE
                                                DISTRICT OF MASSACHUSETTS


                    In re                                               IN PROCEEDINGS UNDER
                    GIA PROVANZANO,                                     CHAPTER 7
Motion allowed.




                                             Debtor                     CASE NO. 18-14727-JNF


                                         MOTION TO ADMIT COUNSEL PRO HAC VICE

                             NOW COMES the Debtor, Gia Provanzano, who, upon the annexed affidavit of Austin C.

                  Smith in support of this Motion, moves this Court pursuant to the Local Rules of the United States

                  Bankruptcy Court for the District of Massachusetts for an Order allowing the admission of Austin

                  C. Smith, a member in good standing of the Bar of the State of New York, the United States District

                  Court for the Southern District of New York, the United States District Court for the East District

                  of New York, and the United States District Court for the Eastern District of Michigan as an

                  attorney pro hac vice to argue or try a forthcoming adversary proceeding for determination of

                  dischargeability under 11 U.S.C. Section 523(a)(8) in this case in whole or part as counsel for Gia

                  Provanzano. There are no pending disciplinary proceedings against Austin C. Smith in any State

                  or Federal court.



                                                          GIA PROVANZANO, Debtor
                                                          By his attorney,


                  Date: April 26, 2019                    /s/ Richard N. Gottlieb, Esq.
                                                          Richard N. Gottlieb, Esq. BBO #547970
                                                          Local Counsel for Debtor
                                                          Law Offices of Richard N. Gottlieb
                                                          Ten Tremont Street
                                                          Suite 11, Third Floor
                                                          Boston, MA 02108
                                                          (617) 742-4491
                                                          rnglaw@verizon.net
